United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5274                                                 September Term, 2020
                                                                        1:20-cv-01502-UNA
                                                       Filed On: April 9, 2021
Adane Kebede,

              Appellant

       v.

United States,

              Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the notice of appeal and the brief and appendices
filed by appellant, which the court construes as including a request for a certificate of
appealability. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of
the foregoing, and the motions for appointment of counsel, it is

        ORDERED that the motions for appointment of counsel be denied. The interests
of justice do not warrant appointment of counsel in this case. See 18 U.S.C.
§ 3006A(a)(2)(B). It is

        FURTHER ORDERED that the request for a certificate of appealability be denied
and, to the extent the action raises habeas claims, the appeal be dismissed for lack of a
certificate of appealability. Because appellant has not made “a substantial showing of
the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), no certificate of appealability
is warranted. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Appellant has not
demonstrated that his remedy under D.C. Code § 23-110 is inadequate or ineffective to
test the legality of his conviction. See D.C. Code § 23-110(g); Blair-Bey v. Quick, 151
F.3d 1036, 1042-43 (D.C. Cir. 1998). It is
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5274                                                September Term, 2020


       FURTHER ORDERED AND ADJUDGED that the district court’s order filed June
12, 2020, be affirmed to the extent it denied appellant’s claim for damages. Appellant
has not shown that his conviction or sentence has been overturned, and thus he may
not recover damages arising from his conviction or imprisonment. See Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2